 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9

10   DOUGAL SAMUELS,                                         Case No. 1:10-cv-00585-DAD-EPG (PC)
11                        Plaintiff,                         ORDER DIRECTING THE CLERK OF
                                                             COURT TO TERMINATE COUNTY
12           v.                                              DEFENDANTS
13   PAM AHLIN, et al.,                                      (ECF NOS. 140 & 142)
14                        Defendants.
15

16           The parties filed a stipulation dismissing the County Defendants (defendants Borgeas,

17   Maqsiq,1 Mendes, Pacheco, and Quintero) with prejudice. (ECF Nos. 140 & 142). In light of the

18   parties’ stipulation, the County Defendants have been dismissed with prejudice. Fed. R. Civ. P.

19   41(a)(1)(A)(ii). Accordingly, the Clerk of Court is directed to terminate defendants Borgeas,

20   Maqsiq, Mendes, Pacheco, and Quintero on the Court’s docket.

21
     IT IS SO ORDERED.
22

23       Dated:      October 7, 2019                                   /s/
                                                                 UNITED STATES MAGISTRATE JUDGE
24

25

26
27
             1
                According to counsel for the County Defendants, the proper spelling of this name is “Magsig.” (See ECF
28   No. 91, p. 1).
                                                             1
